Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 2/1/2021
Claims 1-20 have been submitted for examination
Claims 1-20 have been allowed
Allowable Subject Matter
1.	Claims 1- 20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a storage device includes a first nonvolatile memory chip; a second nonvolatile memory chip; and a controller. The controller may include a processor configured to execute a flash translation layer (FTL) loaded onto an on-chip memory; an ECC engine configured to generate first parity bits for data and to selectively generate second parity bits for the data, under control of the processor; and a nonvolatile memory interface circuit configured to transmit the data and the first parity bits to the first nonvolatile memory chip, and to selectively transmit the second parity bits selectively generated to the second nonvolatile memory chip.

The prior art of record for example Sharma teaches when the number of bad columns in a memory or plane is less than a threshold number then a first Error Correction Code (ECC) scheme encodes user data in first pages of a first size. If the number of bad columns is greater than the threshold number then a second ECC scheme encodes the user data in second pages of a second size that is smaller than the first size. 



However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“a nonvolatile memory interface circuit to transmit the first data and the first parity bits to the first nonvolatile memory chip, and to selectively transmit the second parity bits selectively generated to the second nonvolatile memory chip such that the first data is stored in the first nonvolatile memory chip and at least some ECC data for error correction of the first data are selectively stored as the second parity bits in the second nonvolatile memory chip.”.
	Claims 2-10 depend from claim 1, are also allowable.
	Claims 11and 18 have allowable limitations similar to claim 1.
	Claims 12-17 depend from claim 11 are also allowable.
	Claims 19-20 depend from claim 18 are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.